[Cite as State v. Butler, 2022-Ohio-1500.]

                                    COURT OF APPEALS OF OHIO

                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                              No. 110846
                          v.                     :

MICHAEL BUTLER, II,                              :

                 Defendant-Appellant.            :


                                     JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 5, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                      Case Nos. CR-20-651087-A and CR-20-652866-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
                 and Christine M. Vacha, Assistant Prosecuting Attorney, for
                 appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and John T.
                 Martin, Assistant Public Defender, for appellant.


MICHELLE J. SHEEHAN, J.:

                  Defendant-appellant, Michael Butler, II, appeals his convictions after

he entered guilty pleas to attempted sexual battery, disrupting public services, theft,

and carrying a concealed weapon in his criminal cases. Because the trial court
strictly complied with Crim.R. 11(C) when informing Butler of the constitutional

rights he would waive by entering pleas of guilt, we affirm the judgment of the trial

court.

I. STATEMENT OF THE CASE AND FACTS

                 On October 5, 2020, Butler was indicted in Cuyahoga C.P.

No. CR-20-652866-A for two counts of drug trafficking, three counts of drug

possession, one count of carrying a concealed weapon, one count of improperly

handling a firearm in a motor vehicle, and one count of possession of criminal tools.

On October 20, 2020, Butler was indicted in Cuyahoga C.P. No. CR-20-651087-A

for one count each of the crimes of rape, aggravated burglary, burglary, aggravated

robbery, disrupting public services, and theft.

                 On July 29, 2021, Butler entered into a plea agreement with the state.

In Cuyahoga C.P. No. 651087, Butler entered guilty pleas to attempted sexual

battery, disrupting public services, and theft. In Cuyahoga C.P. No. 652866, he

entered a guilty plea to the crime of carrying a concealed weapon and agreed to

forfeit a handgun, two phones, a digital scale, and ammunition.

               Before accepting the guilty pleas from Butler, the trial court engaged

in a colloquy with him. The trial court advised him he would be waiving his rights

as follows:

         1) “[T]o a jury trial,”

         2) “[T]o make the prosecutor prove these charges beyond a reasonable
             doubt by presenting evidence in open court,”
      3) “[T]o confront and cross-examine witnesses that the prosecutor
         must bring against you at a trial in both cases,”

      4) “[T]o compulsory process. That means your ability to subpoena
         witnesses who have information that might help your defense, to
         require those witnesses to appear in court and testify even if they
         don’t want to be here,” and

      5) “[I]f you plead guilty in each case you give up your right not to be
          compelled to be a witness against yourself. This is your Fifth
          Amendment right to remain silent. At a trial, what that means is, it
          is your decision whether to testify. If you choose to testify, of course
          you may. If you choose not to testify, you cannot be forced to testify
          by either the prosecutor, or for that matter, the Court.”

              Butler indicated that he affirmatively understood he would waive

each of these rights by entering his guilty pleas. Although having been invited to do

so, Butler had no questions of the court concerning these rights or otherwise

indicated he did not understand them.

             On August 26, 2021, the trial court held a sentencing hearing. In Case

No. 651087, the trial court imposed a prison sentence of 9 months for the

attempted sexual battery count, a prison sentence of 9 months for the disrupting

public service count, and 33 days of jail for the theft count. The trial court further

determined that Butler would be classified as a Tier III sex offender and notified

him of his registration duties. In Case No. 652866, the trial court imposed a

sentence of 6 months in prison. The trial court ordered all prison terms to be

served concurrently for an aggregate prison sentence of 9 months.
II. LAW AND ARGUMENT

               Appellant assigned one error in this appeal, which reads:

      The trial court’s failure to advise the defendant that his silence at
      trial could not be used against him violated the Fifth amendment
      and causes his pleas of guilty to be infirm.

               In challenging the plea, Butler argues that Crim.R. 11(C)(2)(c)

requires a trial court to inform defendants that if they exercise their right to remain

silent, their silence cannot be used against them at trial. The state argues that the

trial court strictly complied with Crim.R. 11 by informing Butler of his right to

remain silent and that the trial court was not required to advise Butler that his

silence could not be used against him at trial.

               Where a defendant challenges the validity of a criminal plea, we

review the totality of the proceedings de novo. State v. Lewis, 8th Dist. Cuyahoga

No. 107552, 2019-Ohio-1994, ¶ 6. Before accepting a plea in a felony case, in

accordance with Crim.R. 11(C), the trial court is required to ascertain that a

defendant is knowingly, voluntarily, and intelligently entering a plea and is aware of

certain rights that are being waived. Crim.R. 11(C) provides in relevant part:

      (2) In felony cases the court may refuse to accept a plea of guilty or a
      plea of no contest, and shall not accept a plea of guilty or no contest
      without first addressing the defendant personally and doing all of the
      following:

      ***

      (c) Informing the defendant and determining that the defendant
      understands that by the plea the defendant is waiving the rights to jury
      trial, to confront witnesses against him or her, to have compulsory
      process for obtaining witnesses in the defendant's favor, and to
      require the state to prove the defendant’s guilt beyond a reasonable
      doubt at a trial at which the defendant cannot be compelled to testify
      against himself or herself.

               A trial court must strictly comply with Crim.R. 11(C) when notifying a

defendant of the constitutional rights being waived by entering a guilty plea. State

v. Miller, 159 Ohio St.3d 447, 2020-Ohio-1420, 151 N.E.3d 617, ¶15. And in so doing,

it is necessary for the trial court to communicate to the defendant the essence of the

various constitutional rights “in a manner reasonably intelligible to the defendant

that the plea waives the rights enumerated in the rule.” Id. at ¶ 19.

              Butler agrees that the trial court informed him of the rights

enumerated in Crim.R. 11(C)(2), but asks that we find the trial court was also

required to inform him that the state would not be able to use his silence against

him at trial. This court has previously been confronted with this argument and

rejected it. State v. Phillips, 8th Dist. Cuyahoga No. 108423, 2020-Ohio-800, ¶ 8;

State v. McElroy, 8th Dist. Cuyahoga No. 104639, 2017-Ohio-1049, ¶ 27-28; State

v. Jones, 8th Dist. Cuyahoga No. 104189, 2016-Ohio-5712, ¶ 10-12; State v.

Wangul, 8th Dist. Cuyahoga No. 84698, 2005-Ohio-1175, ¶ 12. We acknowledge

that while Crim.R. 11(C) does not specifically require a trial court to inform a

defendant of the effect of his decision to remain silent at trial, such advisement

could possibly assist the trial court in determining that a criminal defendant

knowingly, voluntarily, and intelligently enters a guilty plea.
                  Butler asks us to deviate from precedent and find that the trial court

was required to expand the list of rights enumerated in Crim.R. 11(C) in light of the

Ohio Supreme Court’s statements in Miller regarding the duty of the trial court

during a plea colloquy, which reads:

      Thus, the goal of Crim.R. 11(C)(2)(c) is to make sure that a defendant
      understands that after entering into a plea, certain rights cannot be
      exercised. If this court were to require verbatim or nearly verbatim
      plea colloquies, as argued for by Miller, that requirement would in
      some cases undermine the goal of having the defendant actually
      understand the ramifications of the plea. We accordingly hold that a
      trial court strictly complies with Crim.R. 11(C)(2)(c) when in its plea
      colloquy with the defendant, it advises the defendant in a manner
      reasonably intelligible to the defendant that the plea waives the rights
      enumerated in the rule.

Miller at ¶ 19.

                  We do not read this pronouncement as requiring an expansion of the

constitutional rights a trial court must inform a defendant of beyond those required

by Crim.R. 11(C). Rather, we read the passage to reinforce the requirement that a

trial court must effectively communicate the rights enumerated in Crim.R. 11(C) in

order to ascertain that a defendant is knowingly, intelligently, and voluntarily

entering a guilty plea.

                  As Butler complains of no other error in his plea or sentence, his sole

assignment of error is overruled.

III. CONCLUSION

                  The trial court strictly complied with the requirements of

Crim.R. 11(C) by informing Butler of the constitutional rights he would be waiving
by entering guilty pleas. After advising Butler that he would be waiving his right to

remain silent, the trial court was not required to further explain the effect of the

waiver of that right or that the state would not be able to use his decision not to

testify against him at trial.

               Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



______________________________
MICHELLE J. SHEEHAN, JUDGE

EILEEN A. GALLAGHER, P.J., and
JAMES A. BROGAN, J.,* CONCUR

(*Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)